NOTE: ThiS order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
MILO D. BURROUGHS,
Petiti0ner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
DEPARTMENT OF THE ARMY
5
Interven,0r. '
2011-3119
Petition for review of the Merit Syste1ns Pr0tection
B0ard in case no. DA3330100506-I-1.
ON MOTION
ORDER
The Department of the Ar1ny moves to reform the
caption to name the Merit SySter11S Pr0tecti0n B0ard as
respondent and to inteWene. The Army states that the
Board consents to the 1noti0n.

BURROUGHS v. MSPB 2
The court notes that it appears that this petition for
review seeks review of a decision of the Board that is not
final. The decision on review affirmed in part and re-
manded the case to the regional office for consideration of
his challenge to a minimal educational requirement. This
court has jurisdiction to review final decisions of the
Board, 28 U.S.C. § 1295(a)(1O), and thus it appears that
the petiti0ner's petition is premature.
Upon consideration thereof
IT ls 0RDERE1;) THAT:
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The petitioner is directed to show cause within 21
days of the date of filing of this order why his petition for
review should not be dismissed for lack of jurisdiction
The Board and intervenor may also respond within that
time The briefing schedule is stayed.
FOR THE CoURT
dui 2 8  /s/ Jan Horba1_v
Date J an Horbaly
Clerk
cc: Vincent D. Phillips, Esq.
Jeffrey Gauger, Esq. F"_ED
Milo D. Burroughs l.8. COURT GF APPEALS FOR
ms renew concur
JUL 28 2011
JAN |'l0RBALY
CLERK
s2-4